DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-16 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (US Patent Application Publication No. 2009/0097950).
With respect to independent Claim 1, Tanaka et al discloses the limitations of independent Claim 1 as follows:
A substrate treatment apparatus (See Abstract) comprising:		   
a plurality of treatment chambers that perform treatment of different treatment types on a substrate;  (See Pars. 0047-0049; Figs. 2; Ref. Numerals 4(treatment chambers)
a transfer device that transfers the substrate; and	(See Pars. 0040, 0045-0049; Figs. 2; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 22(transfer device), 52(substrate handling device controller), W(substrate)
a controller that controls the transfer of the substrate by the transfer device and the substrate treatment in each of the plurality of treatment chambers,	(See Pars. 0047-0049, 0054, 0055; Figs. 2, 5; Ref. Numerals 4(treatment chambers), 41(controller), 19(substrate handling device), 22(transfer device), 52(substrate handling device controller), W(substrate)
wherein the controller is configured to enable fixation of a time required for pulling up the substrate from each of the treatment chambers for each treatment type and	(See Pars. 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)
creation of a transfer schedule for transferring the substrate among the plurality of treatment chambers of the plurality of treatment types and treating the substrate so as to maximize a throughput, and	(See Pars. 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)
enable correction of the transfer schedule so as to extend, based on a waiting time of the transfer device after storage of the substrate into a treatment chamber of one treatment type and a waiting time of the treatment chamber after treatment of the substrate in the treatment chamber of the one treatment type, a time required for pulling up the substrate from a treatment chamber of an immediately previous treatment type in transfer order of the substrate.  	(See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)

With respect to Claim 2, which depends from independent Claim 1, Tanaka et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Tanaka et al discloses as follows:
The substrate treatment apparatus according to claim 1, wherein the controller controls the transfer of the substrate by the transfer device and the treatment of the substrate in each of the plurality of treatment chambers based on the transfer schedule after correction.  (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)  

With respect to Claim 3, which depends from independent Claim 1, 
The substrate treatment apparatus according to claim 1, wherein the controller adds, to the time required for pulling up the substrate from the treatment chamber of the immediately previous treatment type, a shorter waiting time between the waiting time of the transfer device after storage of the substrate into the treatment chamber of one treatment type and the waiting time of the treatment chamber after treatment of the substrate in the treatment chamber of the one treatment type, (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)  or
a time obtained by subtracting a predetermined time from the shorter waiting time.  	(See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate) 

With respect to Claim 4, which ultimately depends from independent Claim 1, Tanaka et al teaches all of the limitations of Claim 1 and Claim 3 which are incorporated herein by reference.  With respect to Claim 4, Tanaka et al discloses:
The substrate treatment apparatus according to claim 3, wherein the controller
creates the transfer schedule with respect to each of a plurality of substrates,	(See Pars. 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)
calculates for each treatment type the minimum value out of the waiting time of the transfer device after storage of the substrate into the treatment chamber of one treatment type and the waiting time of the treatment chamber after treatment of the substrate in the treatment chamber of the one treatment type, with respect to each of the plurality of substrates, (See Pars. 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)  and
adds the minimum time, or a time obtained by subtracting a predetermined time from the minimum value, to the time required for pulling up the substrate from the treatment chamber of the immediately previous treatment type of each treatment type.  (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)

With respect to Claim 5, which depends from independent Claim 1, Tanaka et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 5, Tanaka et al discloses:
The substrate treatment apparatus according to claim 1, wherein, when a throughput in the substrate treatment apparatus decreases due to extension of the time required for pulling up the substrate from the treatment chamber of the immediately previous treatment type, the controller makes a correction to reduce the extended amount of the pulling-up required time, or uses the transfer schedule before correction.  	(See Pars. 0047-0049, 0057, 0058, 0070-0077; 

With respect to Claim 6, which depends from independent Claim 1, Tanaka et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 6, Tanaka et al discloses:
The substrate treatment apparatus according to claim 1, wherein the controller performs extension of the time required for pulling up the substrate by reducing the pulling-up speed of the substrate by the transfer device and/or by setting or extending a waiting time in the treatment chamber of the immediately previous treatment type after pulling-up of the substrate from the immediately previous treatment chamber.  	(See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)  

With respect to Claim 7, which depends from independent Claim 1, Tanaka et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 7, Tanaka et al discloses:
The substrate treatment apparatus according to claim 1, wherein the controller determines whether the extension of the pulling-up required time is permitted, (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)  and
makes a correction to extend the pulling-up required time when the extension is permitted.  (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)
 
With respect to Claim 8, which ultimately depends from independent Claim 1, Tanaka et al teaches all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.  With respect to Claim 8, Tanaka et al discloses:
The substrate treatment apparatus according to claim 2, wherein the controller determines whether the extension of the pulling-up required time is permitted, (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)  and
makes a correction to extend the pulling-up required time when the extension is permitted.  (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate))

With respect to Claim 9, which ultimately depends from independent Claim 1, 
The substrate treatment apparatus according to claim 3, wherein the controller determines whether the extension of the pulling-up required time is permitted, (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)  and
makes a correction to extend the pulling-up required time when the extension is permitted. (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)   

With respect to Claim 10, which ultimately depends from independent Claim 1, Tanaka et al teaches all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.  With respect to Claim 10, Tanaka et al discloses:
The substrate treatment apparatus according to claim 4, wherein the controller determines whether the extension of the pulling-up required time is permitted, (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)  and
makes a correction to extend the pulling-up required time when the extension is permitted.  (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 

With respect to Claim 11, which ultimately depends from independent Claim 1, Tanaka et al teaches all of the limitations of Claim 1 and Claim 5 which are incorporated herein by reference.  With respect to Claim 11, Tanaka et al discloses:
The substrate treatment apparatus according to claim 5, wherein the controller determines whether the extension of the pulling-up required time is permitted, (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)  and
makes a correction to extend the pulling-up required time when the extension is permitted.  (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)   

With respect to Claim 12, which ultimately depends from independent Claim 1, Tanaka et al teaches all of the limitations of Claim 1 and Claim 6 which are incorporated herein by reference.  With respect to Claim 12, Tanaka et al discloses:
The substrate treatment apparatus according to claim 6, wherein the controller determines whether the extension of the pulling-up required time is permitted, (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 
makes a correction to extend the pulling-up required time when the extension is permitted.  (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)   

With respect to Claim 13, which depends from independent Claim 1, Tanaka et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 13, Tanaka et al discloses:
The substrate treatment apparatus according to claim 1, wherein the substrate is transferred in a state of being held on a substrate holding member.  (See Pars. 0045-0049; Figs. 2; Ref. Numerals 4(treatment chambers), 19(substrate holding member), 22(transfer device), W(substrate) 

With respect to independent Claim 14, Tanaka et al discloses the limitations of independent Claim 14 as follows:
A controller of a substrate treatment apparatus, (See Pars. 0054, 0055)  the controller comprising:	
a transfer schedule creation part that creates a transfer schedule for transferring the substrate among a plurality of treatment chambers of different treatment types and treating the substrate;  (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate 
a correction part that makes a correction to extend, based on a waiting time of the transfer device after storage of the substrate into a treatment chamber of one treatment type and a waiting time of the treatment chamber after treatment of the substrate in the treatment chamber of the one treatment type, a time required for pulling up the substrate from a treatment chamber of an immediately previous treatment type in transfer order of the substrate.  (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)

With respect to independent Claim 15, Tanaka et al discloses the limitations of independent Claim 15 as follows:
A method for controlling a substrate treatment apparatus, the method comprising:    
creating a transfer schedule for transferring the substrate among a plurality of treatment chambers of different treatment types and treating the substrate;  (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)  and
making a correction to extend, based on a waiting time of the transfer device after storage of the substrate into a treatment chamber of one treatment type and a waiting time of the treatment chamber after 

With respect to independent Claim 16, Tanaka et al discloses the limitations of independent Claim 16 as follows:
A memory medium that stores a program for causing a computer to execute a method for controlling a substrate treatment apparatus, (See Pars. 0047-0049, 0054, 0055; Figs. 2, 5; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 22(transfer device), 41(controller), 43(memory medium), 52(substrate handling device controller), W(substrate) the memory medium storing a program for causing the computer to execute:   
creating a transfer schedule for transferring the substrate among a plurality of treatment chambers of different treatment types and treating the substrate,  (See Pars. 0047-0049, 0057, 0058, 0070-0077; Figs. 2, 9, 10; Ref. Numerals 4(treatment chambers), 19(substrate handling device), 41(controller), 52(substrate handling device controller), 54(transfer schedule creating part), W(substrate)  and
making a correction to extend, based on a waiting time of the transfer device after storage of the substrate into a treatment chamber of one treatment type and a waiting time of the treatment chamber after treatment of the substrate in the treatment chamber of the one treatment 


Response to Amendments and Arguments
Applicant argues that Tanaka fails to disclose or suggest the combined features claimed. Applicant further argues that, even prior to its present amendments, independent claim 1 recited "correction of the transfer schedule so as to extend, based on a waiting time...a time required for pulling up the substrate from a treatment chamber...".  Examiner respectfully disagrees.  With respect to Applicant’s amendments made to the independent claims, the amendments merely set forth an intended or expected result that “extending of the pulling up time thereby extends the time to decrease an amount of treatment solution which is adhered to the substrate in the treatment chamber of the immediately previously treatment type”.  Applicant has presented no argument that the invention of Tanaka is structurally incapable of extending the pulling up time to extend the time to decrease any amount of treatment solution which may be adhered to the substrate in the treatment chamber resulting from previous treatment.  Furthermore, Applicant argues that Tanaka is “only concerned with maximizing throughput”.  While that may be the case, Applicant has not shown that “maximizing throughput” precludes “extending the pulling up time to extend the time to decrease any amount of treatment solution which may be adhered to the substrate in the treatment chamber resulting from previous treatment”.  In fact, Tanaka teaches (at Par. 0073): 


In that regard, and with an objective of “maximizing throughput”, Tanaka could make adjustments in the timing of operations that would result in “extending the pulling up time to extend the time to decrease any amount of treatment solution which may be adhered to the substrate in the treatment chamber resulting from previous treatment”, even though the result is not an intended result or an expected result.  For these reasons, Claim 1-16 stand rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        February 25, 2021